Judgment, Supreme Court, Bronx County, entered December 1, 1970, unanimously reversed, on the law, without costs and without disbursements,"the application denied, the petition dismissed and the determination of the Administrative Board of the Judicial Conference reinstated. Petitioner, a senior court officer, took a promotional examination for Court Clerk I and maintains that he is entitled to additional seniority points by virtue of his service in the District Attorney’s office, New York County. Such service had been recognized for such a purpose in the Court of General Sessions at the time it was abolished and consolidated with the Supreme Court. Contending that the New York State Constitution (art. VI, § 35, subd. Z), which is the authority for the consolidation, mandates such a result for nonjudicial personnel (see, also, Judiciary Law, § 223), he brought on this article 78 proceeding, and Special Term agreed with his position. The Judicial Conference has “broad discretionary power to fix standards governing the grading of candidates for positions in the competitive civil service”. (Matter of Sullivan v. Taylor, 285 App. Div. 638, 639, affd. without opinion 309 N. Y. 927; see, also, Matter of Fogarty v. Kern, 259 App. Div. 524.) While service with the District Attorney’s office may have been of value for a clerk in the Court of General Sessions, it cannot be said that the Judicial Conference has been arbitrary in not so designating it for this position. The provisions of the Constitution and the Judiciary Law do not otherwise mandate. Concur—Capozzoli, J. P., Kupferman, Murphy and Steuer, JJ.